

115 HR 6304 IH: Reunifying Separated Families Act of 2018
U.S. House of Representatives
2018-07-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6304IN THE HOUSE OF REPRESENTATIVESJuly 3, 2018Mr. Crist (for himself, Mr. Crowley, Mr. Huffman, Mr. Sean Patrick Maloney of New York, Ms. Norton, Mr. Soto, Ms. Wilson of Florida, Ms. Wasserman Schultz, Mr. Hastings, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security to reunite alien children separated from their parent
			 or legal guardian with such parent or legal guardian, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Reunifying Separated Families Act of 2018. 2.Reuniting separated families (a)In generalExcept as provided in subsection (b), on the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Attorney General, the Secretary of Health and Human Services, and the Secretary of State, shall reunite each alien child who was separated from the child’s parent or legal guardian on or after April 6, 2018.
 (b)ExceptionsThe Secretary of Homeland Security shall not reunite a child described in subsection (a) with such child’s parent or legal guardian from whom the child was separated if—
 (1)a State court, authorized under State law, terminated the rights of the parent or legal guardian, determined that it is in the best interests of the child to be removed from the parent or legal guardian, in accordance with the Adoption and Safe Families Act of 1997 (Public Law 105–89), or made any similar determination that is legally authorized under State law;
 (2)an official from the State or county child welfare agency with expertise in child trauma and development made a best interests determination that it is in the best interests of the child to be removed from the parent or legal guardian because the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to herself or others; or
 (3)the separation was based on a finding of an officer or employee of the Department of Homeland Security that—
 (A)the child is a victim of trafficking or is at significant risk of becoming a victim of trafficking; (B)there is a strong likelihood that the adult is not the parent or legal guardian of the child; or
 (C)the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to themselves or others, except that, in the case that a child is removed from his or her parent or legal guardian under this section, an independent child welfare expert licensed by the State or county in which the child was so removed, authorizes the separation not later than 48 hours after such removal, and if such expert does not authorize such separation, the child shall be reunited with his or her parent or legal guardian not later than 48 hours after such determination.
 3.Civil penaltyBeginning on the date that is 30 days after the date of the enactment of this Act, the Secretary of Homeland Security may be fined not more than $1,000 per child for each day that a child described in section 2(a) is not reunited with the child’s parent from whom the child was separated.
 4.Inspector General reportNot later than 90 days after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall submit a report to Congress on—
 (1)whether the location of any children described in section 2(a) is unknown, and if so, an explanation of why the location of such children is unknown; and
 (2)whether the policy of separating children from their parents and processing them as unaccompanied alien children was intended by the Department of Homeland Security to deter unlawful border crossings.
			5.Limitation on the separation of families
 (a)In generalAn agent or officer of a designated agency shall be prohibited from removing a child from his or her parent or legal guardian, at or near the port of entry or within 100 miles of a border of the United States, unless one of the following has occurred:
 (1)A State court, authorized under State law, terminates the rights of the parent or legal guardian, determines that it is in the best interests of the child to be removed from the parent or legal guardian, in accordance with the Adoption and Safe Families Act of 1997 (Public Law 105–89), or makes any similar determination that is legally authorized under State law.
 (2)An official from the State or county child welfare agency with expertise in child trauma and development makes a best interests determination that it is in the best interests of the child to be removed from the parent or legal guardian because the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to herself or others.
 (3)The Chief Patrol Agent or the Area Port Director in their official and undelegated capacity, authorizes separation upon the recommendation by an agent or officer, based on a finding that—
 (A)the child is a victim of trafficking or is at significant risk of becoming a victim of trafficking; (B)there is a strong likelihood that the adult is not the parent or legal guardian of the child; or
 (C)the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to themselves or others,
					except that, in the case that a child is removed from his or her parent or legal guardian under
			 this section, an independent child welfare expert licensed by the State or
			 county in which the child was so removed, authorizes the separation not
			 later than 48 hours after such removal, and if such expert does not
			 authorize such separation, the child shall be reunited with his or her
			 parent or legal guardian not later than 48 hours after such determination.(b)Prohibition on separation
 (1)In generalA designated agency may not remove a child from a parent or legal guardian solely for the policy goal of deterring individuals from migrating to the United States or for the policy goal of promoting compliance with civil immigration laws.
 (2)Penalty for family separationAny person who knowingly separates a child from his or her parent or legal guardian in violation of this section, shall be fined not more than $10,000.
 (c)Documentation requiredThe Secretary shall ensure that a separation under subsection (a)(3) is documented in writing and includes, at a minimum, the reason for such separation, together with the stated evidence for such separation.
 (d)DefinitionsIn this section: (1)The term designated agency means—
 (A)the Department of Homeland Security; (B)the Department of Justice; and
 (C)the Department of Health and Human Services. (2)The term agent or officer includes contractors of the Federal Government.
 (3)The term child means an individual who— (A)has not reached the age of 18; and
 (B)has no permanent immigration status. (4)The term committees of jurisdiction means—
 (A)the Committee on the Judiciary and the Committee on Health, Education, Labor, and Pensions of the Senate; and
 (B)the Committee on the Judiciary and the Committee on Education and the Workforce of the House of Representatives.
 (5)The term finding means an individualized written assessment or screening formalized as required under subsection (c).
 (6)The term in danger of abuse or neglect at the hands of the parent or legal guardian does not include migrating to or crossing of a border of the United States. (7)Unless otherwise specified, the term Secretary means the Secretary of Homeland Security.
				